Citation Nr: 0315570	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The veteran served on active military duty from July 1978 to 
October 1978, April 1986 to March 1987, January 1991 to June 
1991, January 1992 to October 1992, and November 2001 to 
January 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Washington, D.C. (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must tell the appellant what 
part of that evidence she must provide, and what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, the RO has failed to notify the veteran, with 
regard to the issue on appeal, of any information and 
evidence needed to substantiate and complete her claim of 
entitlement to service connection for post-traumatic stress 
disorder, what part of that evidence is to be provided by 
her, and what part VA will attempt to obtain for her.   

Accordingly, this case is remanded for the following actions:

1.  The claims file should be reviewed 
file to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio.  

2.  The veteran should be notified that 
38 U.S.C.A. § 5103, provides for a one-
year period in which to respond to such a 
request, and the case will be held in 
abeyance unless she specifically waives 
such a time period in writing.

3.  The veteran should be offered a final 
opportunity to present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressor 
which she alleges she was exposed to 
during service.  The veteran must provide 
specific details of the claimed 
stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses, to include statements from 
people she may have served with that 
could verify the claimed stressors.  The 
veteran should be requested to identify 
any other sources, military or non-
military, that may have information 
concerning the stressors alleged.

4.  In accordance with the VCAA, the 
veteran is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events she claims to have experienced, 
and she must be as specific as possible 
because without such details an adequate 
search for verifying information may not 
be properly conducted.  She is advised to 
submit any verifying information that she 
can regarding the stressors she claims to 
have experienced in service.  She is 
further advised that failure to respond 
may result in a determination that is 
adverse to her claim.

5.  If and only if, adequate 
corroboration of stressors is obtained, 
it should be determined whether another 
VA psychiatric examination is necessary.  
If so, information concerning any 
verified stressor should be provided to 
the examiner for review prior to the 
examination, along with the veteran's 
claim file.  Any other necessary 
development, such as securing current 
treatment records, should also be 
undertaken.

6.  After the development requested above 
has been completed to the extent 
possible, the claim on appeal should be 
reviewed.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


